Citation Nr: 0106789	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  95-25 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1943 to November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision, in part, denied 
service connection for post traumatic stress disorder (PTSD).  

The case has been previously before the Board on several 
occasions, when it was remanded for additional development.  
The case again requires remand, not due to any fault of the 
RO, but because of changes in the controlling laws that have 
recently been enacted.  


REMAND

The veteran claims entitlement to service connection for 
PTSD.  The veteran served as a cook in a field artillery unit 
in Europe during World War II.  He asserts that he served in 
combat at this time and as a result he developed PTSD.  

There are indications in the claims file that the veteran is 
receiving treatment for PTSD at VA medical facilities.  If 
so, these records need to be obtained.  Records generated by 
VA are constructively included within the record.  If records 
of VA treatment are material to the issue on appeal and are 
not included within the claims folder, a remand is necessary 
to acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).

Also, a VA examination of the veteran must be conducted.  An 
October 1995 VA psychiatric examination of the veteran 
included a diagnosis of PTSD.  However, this examination was 
not entirely clear as to the etiology of the disorder.  Under 
the new law another examination appears to be required to 
resolve the ambiguities.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (b), 114 Stat. 2096 
(2000)(to be codified at 38 U.S.C.A. § 5103A(d)).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time. 

Accordingly, this case is REMANDED for the following:

1.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his claimed 
PTSD.  Subsequently, and after securing 
the proper authorizations where 
necessary, the RO should make 
arrangements in order to obtain all the 
relevant records of treatment from all 
the sources listed by the veteran which 
are not already on file.  All information 
obtained should be made part of the file.  
The RO should also obtain all the records 
of any treatment at VA facilities which 
are not already on file.  Specifically, 
the veteran has indicated treatment for 
his PTSD at VAMC Tuscaloosa.

2.  The RO should arrange for the veteran 
to undergo a special VA psychiatric 
examination to determine whether he has 
PTSD related to his military service.  
The RO must specify, for the examiner, 
the stressor or stressors that it has 
determined are established by the record.  
Only those events may be considered for 
the purpose of determining whether the 
appellant was exposed to a stressor in 
service.  The examiner should be 
specifically informed that:

The veteran served as a cook in a 
field artillery unit in Europe 
during World War II.  There is no 
evidence which confirms that the 
veteran served directly in combat.  
However, the veteran indicted that 
several members of his unit were 
killed in action, and the service 
department has been able to confirm 
several of these deaths.  There is 
evidence of record that the veteran 
(a cook) did socialize with other 
members of the unit (artillery 
gunners) who would have seen direct 
combat action.  

If PTSD is diagnosed, the examiner should 
state if the stressors indicated above 
support the diagnosis, and should comment 
on the other diagnostic criteria 
supporting the diagnosis.  The diagnosis 
should be in accordance with the American 
Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4TH ed. 
rev., 1994).  The examination report 
should include a complete rationale for 
any opinion(s) expressed.  The veteran's 
claims folder, including a copy of this 
remand, must be available to, and 
reviewed by, the examiner in conjunction 
with the examination. 

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
in sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as to any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions that are subsequently 
issued should also be considered.  The 
claim should be readjudicated.  If it 
remains denied, the appellant and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


